Case 1:20-cv-01142-JTN-RSK ECF No. 26-2, PageID.340 Filed 03/19/21 Page 1 of 3




                       EXHIBIT A
Gretna
Gretna     Case 1:20-cv-01142-JTN-RSK ECF No. 26-2, PageID.341 Filed 03/19/21 Page 2 ofMontreal
                                                                                        3
                                                                                                             Exhibit A-001
            Line 1, 2B, 3, 4, 67

                      Superior                     Line 5
earbrook                                                                                                   Line 9


                                              Lewiston                                                          Toronto
                                                                                        Line 7
      Line 6, 14, 61                                                                                                             Line 10
                                            Line 78                               Westover
                                                                                                                            Kiantone
                                              Stockbridge                                             Nanticoke
                            Delevan                                                   Sarnia
                                              Lockport                                                                   Line 11
                                                                                                                Canadian Mainline
                                                                                                                Lakehead System (U.S. Mainline)
                          Line 64               Mokena
                                                                Toledo                                          Enbridge Pipelines (Joint Ownership)
                                                                                                                         Line 79
                            Manhattan            Griffith/Hartsdale
                                                                                                                Other Enbridge Lines
                                                                                                                Enbridge Crude Oil Storage
         Line 55                                                                                                         Line 17
                                              Flanagan                                                          City/Town

               Salisbury
                                                                         Line 62
   The impact of a Line 5 shutdown
                                             Patoka
                          Wood River

   Enbridge’s Line 5 has been a vital
                                            Enbridge’s Line 5 is a 645-mile, 30-inch-                   • Michigan would face a 756,000-US-gallons-
   piece of energy infrastructure           diameter pipeline that travels through Michigan’s             a-day propane supply shortage, since there
   since 1953—not just for Michigan,        Upper and Lower Peninsulas—originating in                     are no short-term alternatives for transporting
   but for the entire U.S. Midwest and      Superior, Wisconsin, and terminating in Sarnia,               NGL to market.
                                            Ontario, Canada.
   points beyond.                                                                                       • The region (Michigan, Ohio, Pennsylvania,
                                            Line 5 transports up to 540,000 barrels per day               Ontario and Quebec) would see a
   For more than 65 years, Line 5 has       (bpd), or 22.68 million US gallons per day, of light          14.7-million-US-gallons-a-day supply
   delivered the light oil and natural      crude oil, light synthetic crude and natural gas              shortage of gas, diesel and jet fuel (about
                                            liquids (NGLs), which are refined into propane.               45% of current supply).
   gas liquids (NGL) that heat homes
   and businesses, fuel vehicles and        Line 5 supplies 65% of propane demand                       • Michigan would need to find an alternative
                                            in Michigan’s Upper Peninsula, and 55% of                     supply for anywhere from 4.2 million to
   power industry.                          Michigan’s statewide propane needs. The light                 7.77 million US gallons of refined products
                                            crude transported by Line 5 feeds refineries in               (gas, diesel, jet fuel and propane).
   Shutting down Line 5, even               the Upper Midwest and Eastern Canada.
                                                                                                        Alternatives for the above shortages are
   temporarily, would have immediate                                                                    limited—and that would mean massive
   and severe consequences on the           If Line 5 were shut down*:                                  investment in pipeline infrastructure,
   economies of Michigan, Ohio,             • Refineries served by Enbridge in Michigan,                or significantly increasing rail or trucking
                                              Ohio, Pennsylvania, Ontario and Quebec                    capacity, to make up for the shortfall caused
   Ontario, and elsewhere.                    would receive approximately 45%                           by a Line 5 shutdown.
                                              less crude from Enbridge than their
                                              current demand.

                                         *Estimates are based on current market conditions, and contingent on similar energy demands in the future (crude oil
                                         demand is not expected to see an appreciable change)




                                                                                                                                Toll-free: 1-855-869-8209
                                                                                                                                E-mail: line5info@enbridge.com
        Case 1:20-cv-01142-JTN-RSK ECF No. 26-2, PageID.342 Filed 03/19/21 Page 3 of 3
The effects of a Line 5 shutdown                                                                                Exhibit A-002
                                                                                                                                        Line 5 Liquids Pipeline
Shutting down Line 5, even temporarily,
would have a major and immediate impact
on crude oil supply for refineries—and, as a                                                                                         ON
                                                                                                             Gould
result, refined product supply for consumers,                                          MI                    City Naubinway
                                                                                                    Rapid
motorists and industry.                                                                             River
                                                         Superior                                                             Mackinaw City
                                                                                       Iron River           Manistique
Crude oil impacts                                MN                                                                             Indian River
                                                                    Line 6A,
                                                                    13, 14, 61
Regional crude oil and NGL demand on
                                                                                                                   Lewiston
Enbridge’s Line 5 and Line 78 totals about
40.74 million US gallons a day.                                                  WI                               West Branch                                       ON
                                                                                                                                              North
Demand for crude is not expected to change                                                                                                    Branch
                                                                                                                          Bay City
                                                                                                                                                          Sarnia
any time soon—and with Enbridge’s pipeline
                                                                                                                                             Marysville        Line 7, 8, 9
system already essentially full, a Line 5                                                                                MI
shutdown would cause federally regulated                                                                                      Line 78
apportionment, or reduction in deliveries, on
our Line 78 by approximately 45%.
                                                                                                                               Line 17, 79
In other words, refineries in Michigan, Ohio,     The effect
                                                       I A on regional refineries
Pennsylvania, Ontario and Quebec will             According to PBF Energy, which operates one of two refineries in Toledo:
receive approximately 45% less crude                                                  IL                                                                  OH
from Enbridge than their current demand.                                                                   I Nclosure of one of those refineries
                                                  • A Line 5 shutdown would put Ohio refineries at risk. The
                                                    could result in the loss of $5.4 billion in annual economic output to Ohio and southeast
Refined products impacts                            Michigan, and the loss of thousands of direct and contracted skilled trades jobs.

Michigan uses about 15.75 million US              • A Line 5 shutdown would compromise crude supply to 10 refineries in the region to varying
gallons of transportation fuel (gas, diesel         degrees, directly affecting fuel prices.
and jet fuel) every day—and with Detroit’s
refining capacity meeting only about 25%          • Closing Line 5 would hurt Ohio and Michigan economies, and threaten union jobs.
of that demand, Michigan relies heavily on
                                                  • There are no viable options for replacing the volume of light crude delivered by Line 5,
surrounding states like Ohio, Illinois and
                                                    with rail able to provide less than 10% of that volume.
Indiana for its refined products.
                                                  • A Line 5 shutdown puts at least 15% of northwest Ohio’s fuel supply at risk, as well as
A Line 5 shutdown would cause a shortfall of
                                                    more than half of the jet fuel supplies for the Detroit Metro Airport.
14.7 million US gallons of transportation
fuel a day (that’s 45% of the current Enbridge
supply in Michigan, Ohio, Pennsylvania,
                                                          Demand on Enbridge pipelines (approximate)
Ontario and Quebec) and a Michigan
propane shortage of 756,000 US gallons                     Line                                     Kbpd                      US gallons per day
a day (or 55% of the current supply).                      Line 5 (including NGL)                   500                       21,000,000
That means Michigan would need to find                     Line 78                                  480                       19,740,000
more than 4.2 million US gallons a day                     Total                                    970                       40,740,000
of gas, diesel, jet fuel and propane to
make up for the shortfall—assuming Ohio
and other regional refineries are receiving               Capacity of Enbridge pipelines
crude oil from Line 78 at an apportioned rate
                                                           Line                                     Kbpd                      US gallons per day
of approximately 55%. If those refineries
are unable to meet local needs, and stop                   Line 5                                   540                       22,680,000
supplying Michigan, then that number would                 Line 78                                  570                       23,940,000
rise to 7.77 million US gallons a day.                     Line 78 (ex-Stockbridge)                 502                       21,084,000




                                                                                                                                    Toll-free: 1-855-869-8209
                                                                                                                                    E-mail: line5info@enbridge.com
